Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 04/03/2020 and 07/14/2020 were received and are being considered by the examiner. 

Drawings
The drawings submitted 04/03/2020 were received and are approved by the examiner. 

Claim Objections
Claim 9 objected to because of the following informalities:  
The word “the” is used both before and after the word “housing” in line 2. Examiner believes the first “the” was written in error, or the word “of” should be placed before the second “the”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al. (KR 20150055255, Espacenet translation provided) in view of Lee KR102271383B1 (Espacenet translation provided).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Folded Portion)]
    PNG
    media_image1.png
    941
    812
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Slits)]

With respect to claim 1, Soo discloses a method of manufacturing a battery pack (10 – battery module) comprising a plurality of battery cells (110) that have electrode tabs (111) protruding from an outer surface (Fig. 1 and 4), the method comprising: 
stacking the plurality of battery cells (110) and housing the plurality of battery cells (110) in a case (200 – bus bar) so that the electrode tabs protrude from slits (labeled) in the case (200) (Fig. 6 – below, Fig. 8 – above); 

welding a folded portion (upper surface – labeled) of the electrode tabs (Fig. 8 above, [0063]), 
wherein the bending of the electrode tabs (111) comprises bending the electrode tabs (111) protruding from the slits (labeled)  towards a recess (labeled) provided in an outer wall (labeled) of the case near the slits (111) (Fig. 6 – below, Fig,. 8 – above). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Metal Member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess)][AltContent: textbox (Outer Wall)][AltContent: textbox (Slit)]Soo does not teach that the electrode tabs of adjacent battery cells overlap each other. 
LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches that the folded portions (12a and 12b) of the electrode tabs (12) overlap each other (Fig. 3). LEE further teaches that that overlapping electrodes help to make for a secure weld ([0080-0081]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the folded portions of the electrode tabs disclosed by Soo 

With respect to claim 2, Soo discloses a metal member (labeled) is disposed between the slits (labeled) of the case (200) (Fig. 6 – above); and 
the welding of the folded and overlapping (previously taught by the combination rejection in claim 1) portion of the electrode tabs (111) comprises irradiating a laser on the folded and overlapping portion of the electrode tabs (111) towards a position corresponding to the metal member (labeled) ([0077]). Although Soo does not explicitly discuss the direction of the welding, since the metal members (labeled) are on either side of the top folded portion (labeled) of the electrode tabs (111), one can assume that the weld would occur in a position that would intercept the metal member directionally.

With respect to claim 4, Soo discloses the bending of the electrode tabs (111) comprises using a pressing member to abut the electrode tabs (111) protruding from the slits (labeled) against the outer wall (labeled) of the case (200) ([0016]). Although Soo does not explicitly disclose a pressing member, it would be obvious to one having ordinary skill of the art that “the tab part is bent in the L-shape” would generally require a press mold or press operator during assembly, and that the tab part would not bend on its own accord.  

With respect to claim 5, Soo discloses a plurality of battery cells (110) that have electrode tabs (111) protruding from an outer surface (Figs. 1 and 4), the method comprising: 

bending the electrode tabs (111) protruding from the slits (labeled) so that electrode tabs (111) of adjacent battery cells (110) are folded (Fig, 8 above); and 
welding a folded portion (upper surface – labeled) of the electrode tabs (Fig. 8 above, [0063]), and
the bending of the electrode tabs (111) comprises pressing the electrode tabs (111) protruding from the slits (labeled) against an outer wall (labeled) of the case (200) using a pressing member ([0016]).
Soo does not teach that (1) the electrode tabs of adjacent battery cells overlap each other or that (2) the pressing member comprises a window at a position facing the folded and overlapping portion of the electrode tabs and the welding of the folded and overlapping portion of the electrode tabs comprises irradiating a laser through the window.
(1) KR102271383B1 discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches that the folded portions (12a and 12b) of the electrode tabs (12) overlap each other (Fig. 3). LEE further teaches that that overlapping electrodes help to make for a secure weld ([0080-0081]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the folded portions of the electrode tabs disclosed by Soo were overlapping as taught by LEE in order to ensure the welds connecting the electrode tabs and case were secure. 
(2) LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches the pressing member (20 – bus bar) comprises a window (21 - opening) at a position facing the folding and overlapping regions of the electrode tabs (12) (Fig. 3, [0068]), and the welding of the folded and overlapping portion of the electrode tabs comprises irradiating a laser (L) through the window (21 – opening) (Fig. 8). KR102271383B further teaches that this configuration allows the bonding process (via welding) to be simplified and the cost and time of manufacturing to be reduced ([0054]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use the pressing member with a window for laser welding as taught by KR102271383B to the manufacturing of the battery back disclosed by Soo in order to simplify the welding process and decrease the time and cost of producing the battery.  

With respect to claim 7, Soo discloses attaching a window housing portion (500), but does not teach that the window housing portion is configured to cover the window after the welding of the folded and overlapping portion of the electrode tabs.
As detailed above in the rejection of claim 5, KR102271383B teaches of a window used to weld the folded and overlapping portion of the electrode tabs. The window of KR102271383B is in fact formed on a bus bar (noted as “case” above). The window housing portion (500) disclosed by Soo is meant to cover the bus bar (200 - noted as “case” above), so that the bus bar is not easily separated ([0068], Soo). Therefore, it would be obvious to one having ordinary skill in the art to use the window housing portion (500) disclosed by Soo to cover the window taught by KR102271383B in order to ensure the bus bar is not easily separated from the battery pack.

With respect to claim 8, Soo discloses an outer wall of the case (200) with slits (labeled) with folded electrode tabs (111) protruding from the slits (labeled) (Fig. 6 – above), but does not (1) the electrode tabs are overlapping or (2) that a tab connecting bus bar wherein the electrode tabs are bended after the placement of the tab connected bus bar, and the welding of the folded and overlapping portion of the electrode tabs comprises welding the electrode tabs protruding from the slits and the tab connecting bus bar together. 
(1) LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches that the folded portions (12a and 12b) of the electrode tabs (12) overlap each other (Fig. 3). LEE further teaches that that overlapping electrodes help to make for a secure weld ([0080-0081]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the folded portions of the electrode tabs disclosed by Soo were overlapping as taught by LEE in order to ensure the welds connecting the electrode tabs and case were secure. 
	(2) LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches a tab connecting bus bar (20) wherein the electrode tabs (12) are bended after the placement of the tab connected bus bar (20) (Fig. 3), and the welding of the folded and overlapping portion of the electrode tabs (12) comprise welding the electrode tabs (12) and the tab connecting bus bar (20) ([0054]). LEE further teaches that this configuration allows for the bonding of the bus bar and electrode tabs via welding to be faster, thus saving time and money ([0054]). 
	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a tab connecting bus bar as taught by LEE to the battery pack 

With respect to claim 10, Soo discloses a battery pack (10 – battery module) comprising a plurality of battery cells (110) that have electrode tabs (111) protruding from an outer surface (Fig. 1 and 4); and 
a case (200) housing the plurality of battery cells  (110) in a stacked state; wherein the case comprises (200) a plurality of slits (labeled)  through which the electrode tabs protrude (Fig. 6 and 8 – above); 
the electrode tabs (111) of adjacent battery cells are bent so that portions protruding from the slits are folded; and 
a folded portion (upper surface – labeled) of the electrode tabs (111) is welded outside the case (Fig. 8, [0063]), and 
a recess (labeled)  is formed in an outer wall (labeled) of the case (200) at a position corresponding to the folded portion of the electrode tabs (111) (Fig. 6 – above).
Soo does not teach that the electrode tabs of adjacent battery cells overlap each other.
LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches that the folded portions (12a and 12b) of the electrode tabs (12) overlap each other (Fig. 3). LEE further teaches that that overlapping electrodes help to make for a secure weld ([0080-0081]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the folded portions of the electrode tabs disclosed by Soo 

With respect to claim 12, Soo discloses an outer wall (labeled) of the case (200) at that corresponds to a welded portion of the electrode tabs (Fig. 8, [0077]).
Soo does not disclose a metal member is inserted into an outer wall of the case between the slits and corresponds to a welded portion of the electrode tabs.
LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches a metal member (40 – bonding member) inserted into an outer wall of the case (20) between the slits (21 – openings) and correspond to a welded portion of the electrode tabs (12) (Fig. 8, [0085]). LEE further teaches that the metal member is placed there to create the weld that electrically connects the case (20) and the electrode tabs (12) ([0085]). Although LEE does not explicitly disclose the metal member (40) as being metal, it is understood that welding while the electrode tabs (12) are metal, in order to properly weld the tabs and the metal member (40), the member would inherently be metal as well. 
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include a metal member as taught by LEE to the outer wall of the battery case disclosed by Soo in order to electrically secure the case and the electrode tabs via welding.

With respect to claim 13, Soo discloses a battery pack (10 – battery module) comprising a plurality of battery cells (110) that have electrode tabs (111) protruding from an outer surface (Fig. 1 and 4); and 

the electrode tabs (111) of adjacent battery cells are bent so that portions protruding from the slits are folded; and 
a folded portion (upper surface – labeled) of the electrode tabs (111) is welded outside the case (Fig. 8, [0063]).
Soo does not teach (1) that the electrode tabs of adjacent battery cells overlap each other or (2) a pressing member configured to press the electrode tabs protruding from the slits against an outer wall of the case and the pressing member comprises a window at a position facing the folded and overlapping portion of the electrode tabs.
(1) LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches that the folded portions (12a and 12b) of the electrode tabs (12) overlap each other (Fig. 3). LEE further teaches that that overlapping electrodes help to make for a secure weld ([0080-0081]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the folded portions of the electrode tabs disclosed by Soo were overlapping as taught by LEE in order to ensure the welds connecting the electrode tabs and case were secure. 
(2) LEE discloses a housing (20 – bus bar) for securing electrode tabs (12) of battery cells (11) (Fig. 1) and teaches the pressing member (20 – bus bar) comprises a window (21 - opening) at a position facing the folding and overlapping regions of the electrode tabs (12) (Fig. 3, [0068]), and the welding of the folded and overlapping portion of the electrode tabs comprises 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use the pressing member with a window for laser welding as taught by KR102271383B to the manufacturing of the battery back disclosed by Soo in order to simplify the welding process and decrease the time and cost of producing the battery.  

With respect to claim 15, Soo discloses attaching a window housing portion (500), but does not teach that the window housing portion is configured to cover the window after the welding of the folded and overlapping portion of the electrode tabs.
As detailed above in the rejection of claim 5, LEE teaches of a window used to weld the folded and overlapping portion of the electrode tabs. The window of LEE is in fact formed on a bus bar (noted as “case” above). The window housing portion (500) disclosed by Soo is meant to cover the bus bar (200 - noted as “case” above), so that the bus bar is not easily separated ([0068], Soo). Therefore, it would be obvious to one having ordinary skill in the art to use the window housing portion (500) disclosed by Soo to cover the window taught by LEE in order to ensure the bus bar is not easily separated from the battery pack.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Soo in view of LEE as applied to claims 1-2, 4-5, 7-8, 10, 12-13, and 15 above, and further in view of Okada et al. (U.S. 20170365838). 

With respect to claim 16, modified Soo discloses the pressing member is made of metal or heat-resistant resin and has a cover as detailed in the rejection of claim 12, but does not disclose that the cover is an electrically insulating material.
Okada discloses pressing plate (3 – bus bars) which has a window (30 – cut-away portion) to be welded onto electrode tabs (2 – electrode terminals) and teaches that the pressing plate (3) is covered by insulating material (20A and B – cover plate) ([0045]). Okada further teaches that the insulating cover (20A and B) is used to dispose the pressing plate (3) while covering the openings over the welds ([0045]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include an insulating cover as taught by Okada to the pressing plate disclosed by modified Soo in order to ensure the welds provided by the pressing plate were covered. 

Allowable Subject Matter
Claims 6, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claims 6 and 14, Soo discloses the welding of the folded and overlapping portion of the electrode tabs as detailed in the rejection above, but does not teach that the welding comprises using a fixing member to fix the pressing member to the case.

In the primary art used for the above rejections, the bus bar is acting as the case to show the electrode tabs on the outside of the bus bar. The secondary art used for the rejection uses a bus bar to act as a pressing plate to show the configuration of a weld through a window of said plate. The combination, in turn, cannot be modified to show the pressing plate as taught by the secondary reference being welded to the case taught by the primary reference, as both of those pieces are bus bars in their respective references. Therefore, there is no motivation to one having ordinary skill in the art to weld a bus bar to itself.

With respect to claim 9, Soo discloses housing the battery cells in a case (200) with slits (labeled) in the outer wall of the case (200) through which the electrode tabs (111) are inserted and then bent and folded over said outer wall (Figs. 6 and 8 – above), but does not teach of the tab connecting bus bar with slits that the electrode tabs also protrude from and are bent and folded over. 
KR102271383B discloses a tab connecting bus bar with slits (21), but does not disclose that the electrode tabs (12) penetrate said slits. Instead, the electrode tabs taught by KR102271383B are folded underneath of the tab connecting bus bar (21) and welded through the slits to the case (30) (welding auxiliary member) (Fig 8).
It would be inappropriate to relocate the electrode tabs taught by the secondary reference to the top of the bus bar connected tabs and then further combine the secondary teachings with those of the primary reference teachings, as the part acting as the case in the primary reference is . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727